Action to recover on a policy of insurance. The assured sustained a loss by theft from his delivery truck. The insurer refused to pay the amount of the loss on the ground that the loss was not covered by the policy. The appeal is by permission of this court from an order of the Appellate Term which affirmed a judgment of the Municipal Court, entered on the verdict of a jury, in favor of plaintiff. Order unanimously affirmed, with costs. No opinion. Present —1 Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ.